     Case 2:17-cv-02266-JAM-KJN Document 63 Filed 12/01/20 Page 1 of 4


 1   DAVID P. MASTAGNI, ESQ. (SBN 57721)
     david@mastagni.com
 2
     CHERYL CARLSON, ESQ. (SBN 118102)
 3   ccarlson@mastagni.com
     MASTAGNI HOLSTEDT
 4   A Professional Corporation
     1912 “I” Street
 5   Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 6
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   CHRIS ANDREW and RICHARD MAYBERRY

 9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11   CHRIS ANDREW and RICHARD                            Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
12   on behalf of all others similarly situated,         JOINT STIPULATION TO CONTINUE
                                                         DEADLINE TO FILE DISPOSITION
13                         Plaintiffs,                   DOCUMENTS
14          v.                                           Hon. John A. Mendez
15   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
16   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
17   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
18   Company,
19                         Defendants.
20

21          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
22   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
23   Investment Services Corporation (“Nationwide”), and International City/County Managers
24   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
25   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire.
26          As previously reported, the Parties’ signed settlement agreement requires independent
27   fiduciary review prior to the Parties’ filing of dispositional documents. The independent fiduciary
28   review is now complete, and the Parties are in receipt of an independent fiduciary report. Counsel

                                  JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 63 Filed 12/01/20 Page 2 of 4


 1   for the Parties are in the process of drafting a Joint Stipulation for Approval of Settlement so they
 2   may present the settlement agreement and fiduciary report to the Court for review. Counsel for the
 3   Parties respectfully request an additional 30 days from November 30, 2020, to finalize their
 4   dispositional papers.
 5          The June 21, 2018 Minute Order set forth a deadline of September 26, 2018 for the Parties
 6   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
 7   requesting the deadline to file final disposition documents be extended to November 16, 2018.
 8   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
 9   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
10   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
11   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
12   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
13   documents be extended to April 19, 2019. (Doc. No. 35). The third stipulated request was granted
14   by the Court on February 21, 2019. (Doc. No. 36). On April 17, 2019, the Parties filed a fourth
15   stipulation requesting additional time to July 19, 2019. (Doc. No. 37). That stipulation was granted
16   by the Court on April 18, 2019. (Doc. No. 38). On July 18, 2019, the Parties filed a fifth stipulation
17   requesting additional time to August 30, 2019. (Doc. No. 40). That stipulation was granted by the
18   Court on July 19, 2019. (Doc. No. 41). On August 30, 2019, the Parties filed a sixth stipulation
19   requesting additional time to October 16, 2019. (Doc. No. 42). That stipulation was granted by
20   the Court on September 3, 2019. (Doc. No. 43). On October 17, 2019 the Parties filed a seventh
21   stipulation requesting additional time to November 22, 2019. (Doc. No. 44). That stipulation was
22   granted by the Court on October 17, 2019. (Doc. No. 45). On November 25, 2019, the Parties filed
23   an eighth stipulation requesting additional time to December 20, 2019. (Doc. No. 46). That
24   stipulation was granted by the Court on November 25, 2019. (Doc. No. 47). On December 20,
25   2019, the Parties filed a ninth stipulation requesting additional time to March 4, 2020. (Doc. No.
26   48). That stipulation was granted by the Court on December 26, 2020. (Doc. No. 49). On March
27   5, 2020, the Parties filed a tenth stipulation requesting additional time to June 2, 2020. (Doc. No.
28   50). That stipulation was granted by the Court on March 5, 2020. (Doc. No. 51). On June 3, 2020
                                                      2
                                JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITIONAL DOCUMENTS;
                                                                    CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 63 Filed 12/01/20 Page 3 of 4


 1   the Parties filed an eleventh stipulation requesting additional time to August 31, 2020. (Doc. No.
 2   52). That stipulation was granted by the Court on June 4, 2020. (Doc. No. 53). On August 28,
 3   2020 the Parties filed a twelfth stipulation requesting additional time to November 30, 2020. (Doc.
 4   No. 58). That stipulation was granted by the Court on August 31, 2020. (Doc. No. 59).
 5
     Dated: November 30, 2020                             Respectfully submitted,
 6

 7                                                        MAYER BROWN, LLP

 8                                                        By: /s/ Juan M. Rodriguez (as authorized
                                                          11/25/20)
 9                                                                Juan M. Rodriguez
                                                          Attorneys for Defendant
10
                                                          INTERNATIONAL CITY/COUNTY
11                                                        MANAGERS ASSOCIATION-
                                                          RETIREMENT CORPORATION
12
     Dated: November 30, 2020                             Respectfully submitted,
13
                                                          O’MELVENY & MYERS LLP
14

15                                                        By: /s/ Susannah K. Howard (as authorized
                                                          11/30/20)
16                                                                Susannah K. Howard
                                                          Attorneys for Defendant
17                                                        NATIONWIDE INVESTMENT SERVICES
                                                          CORPORATION
18

19   Dated: November 30, 2020                             Respectfully submitted,

20                                                        MASTAGNI HOLSTEDT, APC
21                                                        By: /s/ Cheryl Carlson
22                                                                Cheryl Carlson
                                                          Attorneys for Plaintiffs
23                                                        CHRIS ANDREW and RICHARD
                                                          MAYBERRY
24   ///
25   ///
26
     ///
27
     ///
28
                                                      3
                               JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITIONAL DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 63 Filed 12/01/20 Page 4 of 4


 1
     Dated: November 30, 2020                          Respectfully submitted,
 2

 3                                                     BUCHALTER

 4                                                     By: /s/ Kevin T. Collins (as authorized
                                                       11/25/20)
 5                                                             Kevin T. Collins
                                                       Attorneys for Defendant
 6                                                     CITY OF SACRAMENTO
 7

 8                                            ORDER
 9         IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall
10   be extended to December 30, 2020.
11

12

13   DATED: November 30, 2020                     /s/ John A. Mendez
                                                  THE HONORABLE JOHN A. MENDEZ
14                                                UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
                             JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITIONAL DOCUMENTS;
                                                                 CASE NO. 2:17-CV-02266-JAM-KJN
